CHEHARDY, Judge,
concurring.
In McDonald v. Boh Bros. Const. Co., 397 So.2d 846 (La.App. 4 Cir.1981), I authored a concurring opinion in which Judge Jim Garrison joined. There I stated my analysis and interpretation of the Louisiana Supreme Court’s two-prong broadened definition of “intentional act” found in Bazley v. Tortorich, 397 So.2d 475 (La.1981). In McDonald I stated the two-prong test constituted a “distinction without a difference” (at 849) and that, as expressive of the view relating to intent in W. Prosser, The Law of Torts, Ch. 2, § 8 (4th Ed.1971), the definition inherently includes the “should have known standard.” That interpretation was rejected by the Louisiana Supreme Court in Fallo v. Tuboscope Inspection, 444 So.2d 621 (La.1984). However, I continue to adhere to the view I expressed in McDonald, although I concur with the result in this case.